DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This action in response to the amendment filed on 3 September 2021.  Claims 1, 6, 7, 10, 15, 16 and 19 have been amended.  Clams 5 and 14 have been cancelled. Claims 21 and 22 have been added.  Claims 1-4, 6-13 and 25- 22 are currently pending and have been examined.  
Retail 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pope  et al (US Pub., 2005/0248455 A1)  in view of Averbuch (US Pub., 2011/0153400 A1)

With respect to claims 1 and 19, Pope teaches a method and non- transitory computer program product, the method comprising: 

establishing, by a cloud-based server, a communications channel with a merchant device over a computer network, the merchant devices  having a product stored therein(paragraph [0092], discloses independent display may broadcast a FR signal continually  .., independent  display be attached to a counter, a wall, a shelf, a refrigerator , a pallet, etc. [merchant devise]);

 
receiving, by the cloud-based server, product information characterizing the  product from the merchant device via the communications channel, the product information including at least one measurement characterizing the product acquired   by at least one sensor communicatively coupled to the merchant device the at least one measurement including storage temperature data characterizing a temperature of the product measured over a period of item in which the product is stored in the merchant device  and at least one sensor including thermometer that acquires the storage temperature data(paragraph [0010], discloses a freshness determining module receives time- and temperature-dependent measurement data from the perishable integrity sensor and determines a current freshness  status , paragraph [0033], discloses  the sensor is preferably configured  to periodically measure one or more average  or estimated temperatures over time period  since a previous measurement, paragraph [0034], discloses sensor monitors temperature, integrates it over time while referencing a data table and paragraph [0058], discloses determining current freshness data based on measurement data received periodically from the sensor    ); and

 calculating, by the cloud-based server, a remaining life of the product based on the product information received from the merchant device the calculating of the remaining life comprising calculating a percent depreciation of the product based on the received storage temperature data (paragraph [0034], discloses shelf life parameters are shelf life calculation  base upon Arrhenius equation and  paragraph [0058], discloses the shelf life component includes the table or calculation  formulas for determine current freshness data based on measurement data received periodically for the sensor, paragraph [0062], disclose use of tables to calculate shelf life .., and paragraph [0076], discloses shelf-life table .., table I integration of temperature and time into a % of shelf life used per sensing interval results in a number representing  shelf life left…, and paragraph [0077], discloses shelf life log change in shelf life [depreciation]).  
Pope teaches the above elements including the perishable producer, as well as other users of the tag within the supply chain (for example shipper, distribution center or retailer) can set alert conditions,  Example of alerts : “ship at 90% shelf life left”; “sell at 50% of shelf life left.., (paragraph [0064])  Alert 3: sell (Table I).  Pope does not expect teach the corresponding alert  is based on calculated a real-time price of the  product based on a plurality of factors including the calculated remaining life of the product; and the corresponding alert/promotion of purchase is transmitted based on a promotion of purchase the product at a discount to a first client devices in response to determining that the remaining life of the product is less that a predicted threshold, the discount calculated based upon the real-time price of the product.

However, Averbuch teaches calculating, by the cloud-based server, a real-time price of the product based on a plurality of factors including the calculated remaining life of the product (paragraph [0011], discloses dynamically select member of product types based on their remaining lifetimes and associated dynamic promotion prices, paragraph [0012], discloses dynamically be offered with distinct price promotions , the offered prices promotion are based on the remaining lifetime of each individual  … paragraph [0027], discloses promotion server calculate the price promotion option and remaining lifetime associated with each CDL); and 

transmitting, by the cloud-based server, a promotion to purchase the product at a discount to a first client device in response to determining that the remaining life of the product is less than a predefined threshold, the discount calculated based upon the real- time price of the product (Fig. 1 and paragraphs [0026] - [0027], discloses the display devices show  of at least a single PT, the PT representation could consist of an image or related text .., the promotion server calculates the price promotion option and the remaining life time associated  each CDS .., transmits to the DD the PT indication .. ).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sell at 50% of shelf life left of Pope with calculating the price promotion for each cycled discount label by the promotion server based the remaining lifetime associated with each Cycled Discount Label and of Averbuch in order reduced waste, which can increase profit and has a positive environmental impact (see Averbuch paragraph [0012]).  
With respect to claim 2, Pope in view of Averbuch teaches elements of claim 1, except
(Figs. 3, 8 and paragraph [0016], discloses price promotion option on a disply device). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sell at 50% of shelf life left of Pope with calculating the price promotion for each cycled discount label by the promotion server based the remaining lifetime associated with each Cycled Discount Label and of Averbuch in order reduced waste, which can increase profit and has a positive environmental impact (see Averbuch paragraph [0012]).  

With respect to claim 3, Pope in view of Averbuch teaches elements of claim 1, except 

However, Averbuch teaches wherein the transmitting further comprises: transmitting, to the first client device and to be displayed on a graphical user interface display space of the first client device, the promotion to purchase the product at the discount(Fig. 1 and paragraphs [0026] - [0027], discloses the display devices show  of at least a single PT, the PT representation could consist of an image or related text .., the promotion server calculates the price promotion option and the remaining life time associated  each CDS .., transmits to the DD the PT indication) . Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sell at 50% of shelf life left of Pope with calculating the price promotion for each cycled discount label by the promotion server based the remaining lifetime associated with each Cycled Discount Label and of Averbuch in order reduced waste, 
With respect to claim 4, Pop in view of Averbuch teaches elements of claim 1, except 
 However,  Averbuch transmitting an alert to a second client device in response to calculating that the remaining life of the product is less than the predefined threshold; and receiving, from the second client device, user input initiating the transmitting of the promotion to purchase the product at the discount to the first client device; wherein the promotion to purchase the product at the discount is transmitted to the first client device in response to receiving the user input(Fig. 1 and paragraphs [0026] - [0027], discloses the display devices show  of at least a single PT, the PT representation could consist of an image or related text .., the promotion server calculates the price promotion option and the remaining life time associated  each CDS .., transmits to the DD the PT indication) . Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sell at 50% of shelf life left of Pope with calculating the price promotion for each cycled discount label by the promotion server based the remaining lifetime associated with each Cycled Discount Label and of Averbuch in order reduced waste, which can increase profit and has a positive environmental impact (see Averbuch paragraph [0012]).  
 With respect to claim 6, Pope in view of Averbuch teaches elements of claim 1, furthermore, Pope teaches the method  wherein calculating the remaining life of the product is further based on at least one of manufacturing date, expiration date, best-before date, demand and supply, favorable environmental conditions, favorable humidity, favorable packaging, favorable weather, and favorable solvents (paragraph [0062], discloses the perishable producers for calculating their product’s “Use By” or expiration date).

With respect to claim 7, Pope in view of Averbuch teaches elements of claim 1, furthermore, Pope teaches the method   wherein the plurality of factors further includes at least one of environmental conditions, packaging, region, season, customer type, store type,  humidity, light, number of units of the product remaining, age of the product, weather forecast, demand and supply, type of the product, and number of units of the product sold (paragraph [0074], discloses measuring environmental conditions and paragraph [0093], discloses environmental conditions such as humidity, vibration, direct exposure..). 

 
 	With respect to claim 8, Pope in view of Averbuch teaches elements of claim 1, furthermore, Pope teaches the method   wherein the merchant device includes a communications- enabled refrigerator, a communications-enabled cold storage, a communications-enabled low humidity silica container, a communications-enabled humidity inducing water sprayer based container, a communications-enabled luminous containers, a 17Docket No. (201816) 047376-274F02US communications-enabled pH maintaining containers, and a communications-enabled hot storage (paragraph [092], discloses independent disply may be attached to  refrigerator ..,   ).  

With respect to claim 9, Pope in view of Averbuch teaches elements of claim 1, furthermore, Pope teaches wherein the first client device includes at least one of a mobile device, a fuel dispenser, a television, a store display, a registered mobile device, a digital billboard, a video player in a car, a navigation system, a smart speaker, a smart watch, a health based fitness (paragraph [0068], discloses display can represents “fresh/not fresh) .

With respect to claim 10, Pope teaches a system comprising: 
a merchant device communicatively coupled to at least one sensor paragraph [0092], discloses independent display may broadcast a FR signal continually  .., independent  display be attached to a counter, a wall, a shelf, a refrigerator , a pallet, etc. [merchant devise]) and configured to: 
receive, from at least one sensor,  product information characterizing a product from the merchant device via the communications channel, the product information including at least one measurement characterizing the product acquired by at least one sensor the at least one measurement including storage temperature data characterizing a temperature of the product measured over a period of item in which the product is stored in the merchant device  and at least one sensor including thermometer that acquires the storage temperature data(paragraph [0010], discloses a freshness determining module receives time- and temperature-dependent measurement data from the perishable integrity sensor and determines a current freshness  status , paragraph [0033], discloses  the sensor is preferably configured  to periodically measure one or more average  or estimated temperatures over time period  since a previous measurement, paragraph [0034], discloses sensor monitors temperature, integrates it over time while referencing a data table and paragraph [0058], discloses determining current freshness data based on measurement data received periodically from the sensor    ); and

(paragraph [0040], discloses communicating sensor data to and from remote RF computer devise and networks..)
  receive the product information characterizing that product from the merchant device via the communication channel sensor (paragraph [0057], discloses  particular product or class of product  as to be when sensor and when sensor data  is to be collected  ..);  and
 calculate, a remaining life of the product based on the product information received from the merchant device the calculating of the remaining life comprising calculating a percent depreciation of the product based on the received storage temperature data (paragraph [0034], discloses shelf life parameters are shelf life calculation  base upon Arrhenius equation and  paragraph [0058], discloses the shelf life component includes the table or calculation  formulas for determine current freshness data based on measurement data received periodically for the sensor, paragraph [0062], disclose use of tables to calculate shelf life .., and paragraph [0076], discloses shelf-life table .., table I integration of temperature and time into a % of shelf life used per sensing interval results in a number representing  shelf life left…, and paragraph [0077], discloses shelf life log change in shelf life [depreciation]).  

Pope teaches the above elements including the perishable producer, as well as other users of the tag within the supply chain (for example shipper, distribution center or retailer) can set alert conditions,  Example of alerts : “ship at 90% shelf life left”; “sell at 50% of shelf life left.., (paragraph [0064])  Alert 3: sell (Table I).  Pope does not explicitly teach the corresponding alert  is based on calculated a real-time price of the  product based on a plurality of factors including the calculated remaining life of the product; and the corresponding alert/promotion of purchase is 

However, Averbuch teaches calculating, by the cloud-based server, a real-time price of the product based on a plurality of factors including the calculated remaining life of the product (paragraph [0011], discloses dynamically select member of product types based on their remaining lifetimes and associated dynamic promotion prices, paragraph [0012], discloses dynamically be offered with distinct price promotions , the offered prices promotion are based on the remaining lifetime of each individual  … paragraph [0027], discloses promotion server calculate the price promotion option and remaining lifetime associated with each CDL);  

transmit,  a promotion to purchase the product at a discount to a first client device in response to determining that the remaining life of the product is less than a predefined threshold, the discount calculated based upon the real- time price of the product (Fig. 1 and paragraphs [0026] - [0027], discloses the display devices show  of at least a single PT, the PT representation could consist of an image or related text .., the promotion server calculates the price promotion option and the remaining life time associated  each CDS .., transmits to the DD the PT indication .. ); and   
the first client device configured to:  receive from the cloud-based server, the promotion to purchase the product (paragraph [0036], discloses targeting aged PTMs could be offer for these PTs to accelerate purchasing). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sell at 50% of shelf life left of 
With respect to claim 11, Pope in view of Averbuch teaches elements of claim 10, furthermore, Pope teaches the system further comprising: 
a second client device (paragraph [0054], discloses   devices.., ,) including  comprising:
 a graphical user interface display space (paragraph [0054], discloses a sensor commutation interfaces )) ;

Pope teaches the above elements, but failed to teach 
However, Averbuch teaches wherein the cloud-based server is further configured to: 
transmit, to the second client device, at least one of the remaining life of the product, an original price of the product, the real-time price of the product, a number of remaining units of the product, and a flag indicating whether the promotion to purchase the product at the discount has been transmitted(Fig. 1 and paragraphs [0026] - [0027], discloses the display devices show  of at least a single PT, the PT representation could consist of an image or related text .., the promotion server calculates the price promotion option and the remaining life time associated  each CDS .., transmits to the DD the PT indication .. ).   
wherein the second client device is configured to: 
receive at least one of the remaining life of the product, the original price of the product, the real-time price of the product, the number of remaining units of the product, and the flag indicating whether the promotion to purchase the product at the discount has been (Fig. 1 and paragraphs [0026] - [0027], discloses the display devices show  of at least a single PT, the PT representation could consist of an image or related text .., the promotion server calculates the price promotion option and the remaining life time associated  each CDS .., transmits to the DD the PT indication .. ); and 
display, within the graphical user interface display space, at least one of the remaining life of the product, the original price of the product, the real-time price of the product, the number of remaining units of the product, and the flag indicating whether the promotion to purchase the product at the discount has been transmitted (paragraph [0036], discloses targeting aged PTMs could be offer for these PTs to accelerate purchasing). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sell at 50% of shelf life left of Pope with calculating the price promotion for each cycled discount label by the promotion server based the remaining lifetime associated with each Cycled Discount Label and of Averbuch in order reduced waste, which can increase profit and has a positive environmental impact (see Averbuch paragraph [0012]).  

With respect to claim 12, Pope in view of Averbuch teaches elements of claim 10, including a graphical user interface display space (paragraph [0054], discloses communication interface.).  Pope failed to teaches the system wherein the first client device further comprises: a graphical user interface display space ; wherein the first client device is further configured to: display, within the graphical user interface display space, the promotion to purchase the product at the discount
However Averbuch teaches wherein the first client device further comprises: wherein the first client device is further configured to: display, within the graphical user interface display (paragraph [0036], discloses targeting aged PTMs could be offer for these PTs to accelerate purchasing...). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sell at 50% of shelf life left of Pope with calculating the price promotion for each cycled discount label by the promotion server based the remaining lifetime associated with each Cycled Discount Label and of Averbuch in order reduced waste, which can increase profit and has a positive environmental impact (see Averbuch paragraph [0012]).  
With respect to claim 13, Pope in view of Averbuch teaches elements of claim 10, furthermore, Pope teaches the system further comprising:
 a second client device(paragraph [0054], discloses   devices.., ,);  wherein the cloud-based server  (paragraph [0071], discloses database servers ..) is further configured to:

Pope teaches the above elements including  the perishable producer, as well as other users of the tag within the supply chain (for example shipper, distribution center or retailer) can set alert conditions,  Example of alerts : “ship at 90% shelf life left”; “sell at 50% of shelf life left.., (paragraph [0064])  Alert 3: sell (Table I).   Pope failed to teaches receive, from the second client device, user input initiating the transmitting of the promotion to purchase the product at the discount to the first client device, wherein the second client device is configured to: receive the alert  receive the user input ; and  transmit, to the cloud-based server, the user input; wherein the promotion to purchase the product at the discount is transmitted by the cloud-based server to the first client device in response to receiving the user input and transmit an alert to the second client device in response to calculating that the remaining life of the product is less than the predefined threshold.  
( paragraph [0041], discloses the consumers that purchase this PT very 1, 2, 3 days benefit from 3 promotion and paragraph [0042], discloses PTM purchase recommendation technique ..)
 wherein the second client device is configured to: receive the alert (paragraph [0036], disclosed transmit message)  receive the user input (paragraph [0041], discloses the consumers that purchase this PT very 1, 2, 3 days benefit from) ; and  transmit, to the cloud-based server, the user input (paragraph [0036], disclosed transmit message)  wherein the promotion to purchase the product at the discount is transmitted by the cloud-based server to the first client device in response to receiving the user input(paragraph [0042], discloses many supermarket proved the consumer with a personal member id card .., receiving special member discount on selected product)) and  transmit an alert to the second client device in response to calculating that the remaining life of the product is less than the predefined threshold(paragraph [0011], discloses dynamically select member of product types based on their remaining lifetimes and associated dynamic promotion prices, paragraph [0012], discloses dynamically be offered with distinct price promotions , the offered prices promotion are based on the remaining lifetime of each individual  … paragraph [0027], discloses promotion server calculate the price promotion option and remaining lifetime associated with each CDL). Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sell at 50% of shelf life left of Pope with calculating the price promotion for each cycled discount label by the promotion server based the remaining lifetime associated with each Cycled Discount Label and of Averbuch in order reduced waste, which can increase profit and has a positive environmental impact (see Averbuch paragraph [0012]).  

  With respect to claim 15, Pope in view of Averbuch teaches elements of claim 10, furthermore, Pope teaches wherein calculating the remaining life of the product is further based on at least one of manufacturing date, expiration date, and best-before date, demand and supply, favorable environmental conditions, favorable temperature, favorable humidity, favorable packaging, favorable weather, and favorable solvents product(paragraph [0062], discloses the perishable producers for calculating their product’s “Use By” or expiration date).
  With respect to claim 16, Pope in view of Averbuch teaches elements of claim 10, furthermore, Pop teaches the system wherein the plurality of factors further includes at least one of environmental conditions, packaging, region, season, customer type, store type, temperature, humidity, light, number of units of the product remaining, age of the 20Docket No. (201816) 047376-274F02US product, weather forecast, demand and supply, type of the product, and number of units of the product sold(paragraph [0074], discloses measuring environmental conditions and paragraph [0093], discloses environmental conditions such as humidity, vibration, direct exposure..). 

  With respect to claim 17, Pope in view of Averbuch teaches elements of claim 10,furthmore, Pope teaches the system  wherein the merchant device includes a communications- enabled refrigerator, a communications-enabled cold storage, a communications-enabled low humidity silica container, a communications-enabled humidity inducing water sprayer based container, a communications-enabled luminous containers, a communications-enabled pH maintaining containers, and a communications-enabled hot storage(paragraph [0074], discloses measuring environmental conditions and paragraph [0093], discloses environmental conditions such as humidity, vibration, direct exposure..). 

With respect to claim 18, Pope in view of Averbuch teaches elements of claim 10,furthmore, Pope teaches the system  wherein the first client device includes at least one of a mobile device, a fuel dispenser, a television, a store display, a registered mobile device, a digital billboard, a video player in a car, a navigation system, a smart speaker, a smart watch, a health based fitness watch, a smart glasses, an advertisement display, and an advertisement communications channel(paragraph [0068], discloses display can represents “fresh/not fresh) .
 
With respect to claim 20 Pope in view of Averbuch teaches elements of claim 19, Pope failed to teach the non-transitory computer program product   the method further comprising: transmitting, to the first client device and to be displayed on a graphical user interface display space of the first client device, the promotion to purchase the product at the discount  
However, Averbuch teaches transmitting, to the first client device and to be displayed on a graphical user interface display space of the first client device, the promotion to purchase the product at the discount(Fig. 1 and paragraphs [0026] - [0027], discloses the display devices show  of at least a single PT, the PT representation could consist of an image or related text .., the promotion server calculates the price promotion option and the remaining life time associated  each CDS .., transmits to the DD the PT indication).  Therefore, it would have been obvious to the one ordinary skill in the art at the time of the invention was made to modify sell at 50% of shelf life left of Pope with calculating the price promotion for each cycled discount label 

With respect to claim 21 Pope in view of Averbuch teaches elements of claim 1, furthermore, Pope teaches the method  wherein the at least one measurement further includes storage humidity data characterizing a level of humidity within the merchant device measured over a period of time in which the product is stored in the merchant device, the at least one sensor further includes a moisture sensor that acquires the storage humidity data, and the percent depreciation of the product is also calculated based on the received storage humidity data (paragraph [0036], discloses different humidex range , paragraph [0074], discloses measuring environmental conditions and paragraph [0093], discloses environmental conditions such as humidity, vibration, direct exposure..). 
With respect to claim 22 Pope in view of Averbuch teaches elements of claim 1, furthermore, Pope teaches the system wherein calculating the percent depreciation of the product includes comparing the received storage temperature data with a favorable temperature for the product (paragraph [0036] discloses temperature history or whose shelf life spoilage rates are different humidity range.., tables allow user fine-tuning of selected temperature ranges..).



Response to Arguments
Prior art to be considered:
Pope et al (US Patent No., 2005/0248455 A1) discloses a perishable integrity indicator system includes a RFID transponder and a perishable integrity sensor. The RFID transponder includes a RF integrated circuit coupled with an antenna. The sensor monitors the time and temperature of the perishable.
Averbuch et al (US Pub., 2011/0153400 A1) disclose a method of product price promotion, which is based on allocating a plurality of Cycled Discount Labels to product types and labeling a plurality of product type members.

 Response to Arguments

Due to the amendments of the claims, the 35 U.S.C 101 rejections with respect to claims 1-4, 6-13 and 15-22 has been withdrawn.  
Applicant’s arguments of 35 U.S.C 103(a) rejection filed on 3 September 2021 with respect to claim(s) 1-4, 6-13 and 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682